Citation Nr: 0208269	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  90-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
generalized anxiety disorder with somatization of anxiety, 
currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to May 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1989 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim for an increased evaluation in excess of 
10 percent for a psychiatric disorder (diagnostically rated 
as conversion reaction).  In the course of the appeal, the 
case was remanded by the Board to the RO in January 1991, 
November 1991, April 1993, March 1995, March 1997, January 
1998 and March 1999 for evidentiary and procedural 
development of this issue and several other issues which have 
since then been resolved.  The increased rating claim for the 
service-connected psychiatric disorder is the only remaining 
issue on appeal.  

In an August 1997 rating decision, the RO recharacterized the 
veteran's psychiatric diagnosis as generalized anxiety 
disorder with somatization of anxiety.  He was granted a 30 
percent rating, effective from August 1989 (the date of his 
claim for a rating increase), with a temporary total rating 
for psychiatric hospitalization for the period from January 
13, 1992 to February 29, 1992, pursuant to 38 C.F.R. § 4.29.  
Thereafter, the 30 percent rating resumed.  The veteran now 
continues his appeal.


FINDINGS OF FACT

The generalized anxiety disorder with somatization of anxiety 
is manifested by psychiatric symptomatology that includes 
intolerance of stress, sleep disturbance, avoidant behavior 
and occasional social withdrawal which is productive of 
considerable industrial impairment.



CONCLUSION OF LAW

The criteria for a 50 percent rating, and no higher, for 
generalized anxiety disorder with somatization of anxiety 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has remanded this claim to the RO for development 
of the evidence several times, most recently in March 1999.  
In the course of this latest remand, the VCAA was 
promulgated.  VA correspondence dated in March 2001 has 
provided the veteran with express notice of the VCAA.  This 
notice includes an explanation of how VA will assist in 
obtaining necessary information and evidence.  Thus, the 
veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  VA has also conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim by virtue of the multiple 
remands for evidentiary development which were made in the 
course of this appeal.  He has also been provided with VA 
medical examinations that specifically addressed the issue on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not been requested or obtained.  
 
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Factual Background

In an August 1958 rating decision, the veteran was granted 
service connection and a ten percent rating for a psychiatric 
disorder which was characterized at the time as a 
conversional reaction with conversional features.  This 
rating remained in effect for many years.

Pertinent VA outpatient treatment records dated in May 1988 
and June 1989 show that the veteran was oriented in all 
spheres, neatly dressed, and displayed an appropriate affect 
with normal mood.  He had good insight into his condition and 
had good compliance with his psychotropic medications.  He 
was not psychotic, delusional, homicidal or suicidal, though 
he was noted to be somewhat irritable at the time of the June 
1989 treatment.

In August 1989, the veteran reopened his claim and sought 
entitlement, among other things, to an increased rating for 
his service-connected psychiatric disability.  As previously 
discussed, his disability is currently diagnostically rated 
as generalized anxiety disorder with somatization of anxiety, 
rated as 30 percent disabling.

At a May 1990 RO hearing, the veteran testified, in pertinent 
part, that his psychiatric disability made him nervous and 
easily upset and that it also affected his memory and made 
him forgetful.  At the time, he was employed at an automobile 
dealership where he had reportedly been employed for the past 
20 years.  The veteran did not miss any work due to his 
psychiatric illness.  However, according his testimony, he 
indicated that he would have preferred to have taken some 
time off when he was sick if he could have afforded to do so.

VA records show that the veteran was psychiatrically 
hospitalized from January to February 1992 for complaints of 
constant feelings of anxiety and onset of nervousness for no 
apparent reason that he could discern.  These symptoms were 
accompanied by sleep disturbances and odd dreams.  On 
hospital discharge he was described as being potentially 
employable and assigned a Global Assessment of Functioning 
Score of 80.   

VA outpatient psychiatric treatment reports for the period 
from April 1993 to April 1996 show that the veteran was doing 
fairly well despite his psychiatric disorder, though these 
records indicate that his psychiatric condition declined for 
the period from May 1994 to September 1994 before improving 
again thereafter.  During his period of elevated psychiatric 
symptoms, he was less sociable and active then he normally 
was.  He had decreased energy and a decreased interest in 
participating in recreational activities which he had 
previously enjoyed.  The treating physician stated that the 
veteran exhibited many symptoms of depression but believed 
that he would improve with psychotropic medication.  
Thereafter, the treatment records show that the veteran's 
psychiatric symptoms improved significantly by September 1994 
and that he reported that he was doing well throughout all of 
1995 and through to April 1996.

The report of a VA examination in May 1996 shows that the 
veteran was treated with medication for approximately 12 
years for generalized anxiety disorder and the he reportedly 
received good results from it.  He stated that he was still 
doing fairly well, though he continued to experience mild 
anxiety.  He was alert, cooperative and neatly dressed at the 
time of the examination and was described as being very 
friendly, outgoing and pleasant.  There were no loose 
association or flight of ideas.  His mood was calm and 
pleasant and he displayed an appropriate affect.  There were 
no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented on all spheres and his 
remote and recent memory was good.  His insight, judgment and 
intellectual capacity were deemed to be adequate.  The 
diagnosis was anxiety disorder, not otherwise specified, 
mild.

VA examination in July 1996 shows that the veteran complained 
of feelings of anxiety when in crowds and that he had 
difficulty tolerating stressful situations.  His mood was 
tense but he displayed an appropriate affect.  There were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented on all spheres and his 
remote and recent memory was adequate.  His insight and 
judgment were deemed to be marginal.  The diagnosis was 
generalized anxiety disorder with somatization.

The report of a July 1997 VA Social and Industrial Survey 
shows that the veteran reported that he had been employed for 
27 years working at various automobile sales lots.  When he 
became old enough to draw Social Security Retirement income, 
he retired but continued working to pay for his wife's 
medical insurance expenses.  He now worked on a part-time 
basis for a car company transporting customers to and from 
work.  The impression of the survey interviewer was that in 
spite of his numerous psychiatric problems the veteran 
managed to maintain employment on a fairly regular basis, 
though he found this to be sometimes painful and difficult to 
do.  He indicated that he would continue his employment until 
his wife became eligible for Medicare, when he would no 
longer have to provide for her medical insurance.

The report of a July 1997 VA examination shows that the 
veteran had been prescribed Sertraline psychotropic 
medication to good effect towards reducing his psychiatric 
symptoms.  He was alert, cooperative and neatly dressed at 
the time of the examination.  He was very talkative with the 
examiner and volunteered information and answered all 
questions.  There was no loose association or flight of 
ideas, nor bizarre motor movements or tics.  His mood was 
calm and he displayed an appropriate affect.  There were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented on all spheres and his 
remote and recent memory was good.  His insight, judgment and 
intellectual capacity were deemed to be adequate.  The 
diagnosis was anxiety disorder, not otherwise specified, 
mild.

VA outpatient psychiatric treatment reports for the period 
from April 1996 to February 1998 show that the veteran was 
doing well with respect to his psychiatric disability, with 
no outward displays of symptomatology apparent during his 
treatment sessions.

The report of a June 1998 VA examination shows that the 
veteran described himself as being anxious when he was in 
crowds and reported that when he worked he was unable to take 
a very stressful job.  He stated that he could work 
reasonably well as long as he was by himself.  On examination 
he was pleasant and cooperative and alert and oriented on all 
spheres.  His speech was unpressured but somewhat rambling 
and inconsistent in its history.  There were no 
hallucinations, delusions, paranoia or ideas of reference.  
Hs affect was not depressed but displayed mild anxiety.  
There was no psychomotor retardation.  His judgment and 
insight seemed fair.  The diagnosis was generalized anxiety 
disorder.  His GAF score was assessed as 55.

VA outpatient psychiatric treatment reports for the period 
from August 1998 to January 1999 show that the veteran was 
doing well with respect to his psychiatric disability, with 
no outward displays of symptomatology apparent during his 
treatment sessions.

The report of a May 1999 VA examination shows that the 
veteran's psychiatric history included complaints of 
nervousness, tenseness and anxiety (including "dream 
anxiety"), but that he was never acutely psychotic, 
schizophrenic, manic, dangerous or violent.  He reported that 
he would get depressed on an "off and on" basis, but that 
his primary symptoms were anxiety.  He reported that he had 
been married for 47 years and that he generally stayed to 
himself though he did not have a problem being around others 
and did not get anxious in crowds.  He stated that he spent 
his spare time fishing, talking with his friends and 
attending church.  On examination he was alert, cooperative, 
and oriented on all spheres.  There were no hallucinations, 
delusions, paranoia or ideas of reference.  His judgment and 
insight appeared adequate, as was his intellectual capacity, 
and his recent and remote memory was good.  The diagnosis was 
anxiety disorder, not otherwise specified, mild, and 
depression not otherwise specified, in remission.  His GAF 
score was assessed as 80.  The examiner commented that the 
veteran had no more than slight impairment in social and 
occupational functioning and that his symptoms were transient 
and often situationally-related.

VA outpatient psychiatric treatment reports for the period 
from March 1999 to March 2000 show that the veteran was doing 
well with respect to his psychiatric disability, with no 
outward displays of symptomatology apparent during his 
treatment sessions.

The report of a June 2001 VA examination shows that the 
examining psychiatrist had reviewed the veteran's claims file 
prior to the interview.  At the examination, the veteran 
complained of having sporadic problems with his anxiety over 
the prior two years and that his condition was not stable.  
When he was doing well he felt calm but when he was 
experiencing stress he needed to go off by himself.  When he 
went through a "bad period" he was very intolerant of any 
stress and would need to isolate himself for one to two days.  
He described himself as having "a pretty good day" at the 
time of the examination.  However, he stated that his 
concentration was impaired and that his nervousness was 
aggravated by personal confrontations, disagreements and 
raised voices and was relieved by his psychotropic 
medications and by taking time off to be by himself.  At 
times in the past he has felt depressed and discouraged, but 
denied being suicidal.  He did not experience crying episodes 
and feelings of helplessness or hopelessness at the time of 
the examination.  

With regard to the veteran's employment history, he stated 
that he retired from the automobile business in 1993 and now 
worked part-time, although he sometimes worked for up to 40 
hours per week.  His employers reportedly allowed him to take 
time off work to accommodate his physical disabilities.  In 
his social sphere he reported that he lived with his wife and 
was able to perform his own maintenance chores around his 
home.  He stated that he had "a lot of friends" and that he 
liked to play pool and golf and considered himself to be very 
active.  He attended church and worked as an usher in his 
church.  The summary of his current level of functioning was 
that he was able to work a fair amount of time, provide for 
his routine self-care and perform chores around his house.  
His physical health was somewhat precarious.  He had social 
relationships and some recreational and leisure pursuits.  

Mental status examination in June 2001 shows that the veteran 
was alert, oriented on all spheres, cooperative, neatly 
dressed and answered the examiner's questions and volunteered 
information to him.  He was described as being friendly and 
was deemed to be a reliable historian.  There were no 
loosened associations or flight of ideas.  He did not display 
bizarre motor movements or tics.  His mood was tense but his 
affect was appropriate.  There were no hallucinations, 
delusions, suspiciousness or ideas of reference.  His 
judgment and insight appeared adequate, as was his 
intellectual capacity, and his recent and remote memory was 
good.  The diagnosis was anxiety disorder, not otherwise 
specified, mild, and depression not otherwise specified, in 
remission.  His GAF score was assessed as 65.  His prognosis 
was fair.  The examiner commented that the veteran had mild 
to moderate symptoms and that he was impaired by his 
intolerance of stress.  The examiner presented the following 
discussion:

"(The veteran) clearly presents as a well-
meaning person who does not like to 'complain.'  
With some questioning, it is apparent that he has 
more difficulty than he would initially say.  He 
has, over the years, developed patterns of 
behavior to help control this such as isolating 
himself.  In addition, he is taking medication 
and since the past examination his medication has 
had to be doubled.  The veteran obviously has a 
sporadic course where at one time he may be more 
symptomatic than another.  The veteran's current 
GAF does reflect that there had been some 
deterioration in his condition since his last 
examination.  The veteran has relationships and 
is engaging and friendly but has limited ability 
to tolerate stress, both on the job and in his 
interpersonal relationships.  His major coping 
mechanism seems to be avoidance.  At this time, 
the veteran's depression is under good control 
with Sertraline."  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

In the current appeal, the veteran's service-connected 
psychiatric disorder (rated under the Diagnostic Code for 
generalized anxiety disorder) has been evaluated by the RO 
following consideration of the old and new schedular criteria 
for rating psychoneurotic disorders, as contained in 
38 C.F.R. § 4.132, Diagnostic Code 9400 (pre-November 7, 
1996) and 38 C.F.R. § 4.130, Diagnostic Code 9400 (November 
7, 1996).  In this regard, the regulations were changed 
effective November 7, 1996.  Therefore, in the case at issue, 
the Board must also consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating generalized anxiety disorder and rate this 
psychiatric disability using the version of the regulations 
which are most favorable to his claim.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).  However, because effective 
date rules under 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
prohibit an award based on a liberalizing law or regulation 
for the period prior to the effective date of the law or 
regulation, the revised psychiatric rating criteria are not 
for application to the period from July 28, 1989 to November 
7, 1996.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).

Prior to the revisions of November 7, 1996, the regulations 
for rating generalized anxiety disorder provided that a 50 
percent rating was warranted where the evidence shows that 
the veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and that reliability, flexibility, and efficiency levels are 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that psychoneurotic symptoms be of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating requires that the attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation from the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9400.

Under the new criteria of the revised rating schedule for 
psychiatric disorders (implemented on November 7, 1996) the 
following criteria are applicable. 

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).

A review of the evidence dating from the date of the 
veteran's claim to the present time shows that, on first 
blush, the veteran has apparently been able to function 
fairly adequately in his social and industrial spheres with 
what initially seems to be only mild impairment from his 
generalized anxiety disorder.  However, the findings and 
commentary presented in the report of the recent VA 
examination of June 2001 indicate that this appearance of 
only mild impairment was not a true representation of the 
veteran's actual degree of disability, and that his 
psychiatric problems were actually rather more serious.  The 
examiner remarked that the veteran was the type of person who 
did not like to complain and draw attention to his own 
problems, but that when questioned it became apparent to the 
examiner that the veteran was experiencing more difficulty 
with his psychiatric disability than he would initially admit 
to having.  Though the veteran had relationships and was 
outwardly engaging and friendly, the examiner believed that 
he had a limited ability to tolerate stress at work and in 
his social spheres and that his primary coping mechanism was 
avoidance.  

We also find it noteworthy that the veteran's psychotropic 
medication dosage had been doubled since the time of his 
prior examination in May 1999, which clearly indicates a 
worsening of his anxiety condition.  The June 2001 examiner 
stated that the veteran's disability followed a fluctuating 
course of intensity where at times he might have more 
elevated symptomatology than others.  But the primary finding 
was that there was some deterioration in his psychiatric 
condition since his May 1999 examination.  In view of this, 
we find that the veteran's overall psychiatric condition more 
closely approximates the criteria for a 50 percent evaluation 
under the old pre-November 7, 1996 rating schedule for 
considerable social and industrial impairment due to 
generalized anxiety disorder.   See 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9400.

However, application of the revised rating criteria to the 
facts of this case would not allow us to assign the veteran a 
rating in excess of the 30 percent evaluation currently 
assigned.  To meet the criteria for a 50 percent rating under 
the new rating schedule, the evidence would need to show 
symptoms such as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  None of these aforementioned symptomatic 
criteria are evident in the veteran's psychiatric treatment 
records.  Therefore, we will apply the older rating schedule 
to rate his generalized anxiety disorder as it confers the 
greater benefit to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The claim does not warrant the assignment of a 70 percent 
evaluation under either the old or the new rating schedule.  
Obviously, with respect to the revised rating schedule, as 
the veteran's psychiatric disability does not meet the 
criteria for a 50 percent rating as previously discussed, it 
cannot therefore meet the criteria for a 70 percent rating.  
(See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).)  The 
older rating schedule permits assignment of a 70 percent 
rating where the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  (See 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).)  The objective findings show 
that the veteran is socially active with his church and with 
his friends, and that he has been able to maintain part-time 
employment and occasionally work a full 40-hour week.  Though 
there is evidently some degree of impairment in his ability 
to handle crowded situations, he does not have a totally 
adverse reaction in this regard.  He is also not totally 
withdrawn from the community, seeking isolation only for a 
day or two at a time during the occasional elevated spikes of 
psychiatric symptoms demonstrated in his disability profile.  
We therefore find that the current state of his psychiatric 
condition due to generalized anxiety disorder does not reach 
the level of severe socio-industrial impairment as 
contemplated by the old rating schedule, such that assignment 
of a 70 percent rating would be warranted.  

In view of the foregoing discussion, the veteran's claim for 
an increased rating for generalized anxiety disorder with 
somatization of anxiety is granted; a 50 percent rating, and 
no higher, is to be assigned to this service-connected 
psychiatric disability, subject to the controlling laws and 
regulations which govern awards of VA compensation benefits.


ORDER

An increased rating to 50 percent for service-connected 
generalized anxiety disorder with somatization of anxiety is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

